Citation Nr: 1418615	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2002 to March 2004.  He also had additional periods of National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the first year following the Veteran's discharge from active duty; it is not shown that the Veteran currently has hypertension.

2.  A right knee disability was not manifested in service; and a current right knee disability is not shown; there are no objective signs or symptoms of right knee disability.

3.  A left knee disability was not manifested in service, and a current left knee disability is not shown; there are no objective signs or symptoms of left knee disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A June 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The RO arranged for VA examination in February 2009.  The Board finds that the examination report/opinions of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's additional National Guard service, it is noted that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  In addition, certain chronic diseases (among them hypertension) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for hypertension) after discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

On February 2001 Personal Medical History for Cardiovascular Risk Assessment in connection with National Guard service prior to his period of active duty, the Veteran reported a history of high blood pressure.  His blood pressure was noted as "mildly high" (146/91) and he was referred to a private physician for hypertension.  During his period of active duty, there are two elevated blood pressure readings of 142/105 in January 2003 and 145/90 in November 2003.  The Veteran's STRs are silent for findings of or treatment for hypertension.  On February 2004 Post Deployment Health Assessment, the Veteran reported that he was generally in good health and the examiner noted that referral was not indicated for any health problems.  

On February 2009 VA examination, the Veteran reported that he "was not formally diagnosed with hypertension" and stated that it was elevated prior to going to Iraq in February 2003.  He also reported that he had no symptoms and was not on medication.  The examiner noted that there was "no objective findings to support a diagnosis of hypertension.  The examination report reflects that the Veteran did not return a five-day blood pressure sheet as instructed. 

There is no evidence of record that the Veteran has (or might have) hypertension.  Accordingly, the threshold requirement for substantiating this claim for service connection, competent (medical diagnosis) evidence that the Veteran has hypertension, is not met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Consequently, the claim must be denied.

Knee Disabilities

In his May 2009 notice of disagreement, the Veteran stated that his bilateral knee condition started in service and he still has problems.  In his December 2009 substantive appeal, the Veteran stated that he had self-medicated his knees since active duty.  He has not identified any medical providers who have treated him for either knee after service.

The Veteran's STRs show that he was treated for a "superficial" laceration at the lateral aspect of his right knee in April 1985 (during his National Guard service and prior to active duty).  The remaining STRS are silent for complaints of or treatment for impairment of either knee.  

On February 2009 VA examination, the Veteran reported a twisting right knee injury when jumping off of a truck in approximately July 2004.  He also reported that he did not seek medical evaluation and the knee got better but will hurt every now and then.  The Veteran reported no left knee complaints.  X-ray examination of the right knee was normal.  Range of motion of both knees was reported to be consistent with the baseline for the Veteran.  No knee instability was noted, and ligament tests were negative for abnormality.  There was no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness or instability.  There were no additional limitations of motion after at least three repetitions.  X-ray of the right knee was normal.  The examiner did not diagnose any knee disability.   

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Board acknowledges the Veteran's knee complaints; recognizes that he is competent to testify as to observable symptoms, like pain; and finds no reason to question the credibility of his lay accounts of pain.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, pain alone, without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran has not provided any competent (medical) evidence that a chronic right or left knee disability or hypertension was diagnosed at any time during the pendency of this claim/appeal.  Whether there is underlying pathology to account for symptoms of bilateral knee pain is not a question that can be resolved by mere lay observation alone; it requires medical expertise (and may require diagnostic studies).  Further, the matter of a diagnosis of hypertension is a complex medical question.  The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support a self-diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court); see also Davidson, 581 F.3d at 1316.

With regard to the knee claims, the Board has also considered whether service connection is warranted under an undiagnosed theory for certain Persian Gulf War veterans.  However, VA examination did not reveal any objective signs or symptoms of disability of the knee joints.  As noted above, clinical examination of the knees revealed no abnormalities, to include any objective evidence of pain.

In the absence of any competent evidence showing that the Veteran has a chronic disability of either knee or hypertension, he has not presented a valid claim of service connection for such disabilities.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal as to the claims of service connection for hypertension and right and left knee disabilities must be denied.

The Board has considered the doctrine of reasonable doubt with regard to the claims.  However, the preponderance of the evidence is against a finding that service connection is warranted for any of the claimed disabilities.  Should any of the claimed disorders be medically established in the future, the Veteran may request that the claim for that disability be reopened.  The record as it now stands simply does not show that he currently has any of the claimed disorders.  


ORDER

Service connection for hypertension is denied. 

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


